NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY LLOYD,                                    No. 20-35955

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05627-BHS

 v.
                                                MEMORANDUM*
FITZWATER, Sgt.; LEWIS, C/O,

                Defendants-Appellees,

and

MARK RUFENER, Chief, Kitsap County
Jail; SENOVIA RIVAS, Nurse,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Washington state prisoner Larry Lloyd appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his action alleging violations of the Fourteenth

Amendment and Americans with Disabilities Act (“ADA”) arising from his

pretrial detention. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Lloyd’s inadequate medical care claim

under the Fourteenth Amendment because Lloyd failed to allege facts sufficient to

show that he was at a substantial risk of suffering serious harm due to defendants’

refusal to transfer him to the disability housing dorm. See Gordon v. County of

Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (setting forth elements of a pretrial

detainee’s medical care claim under the Fourteenth Amendment); see also

Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998) (stating

that on a Rule 12(b)(6) motion, the court is “not required to accept as true

conclusory allegations which are contradicted by documents referred to in the

complaint”).

      This district court properly dismissed Lloyd’s ADA claim seeking monetary

damages because Lloyd failed to allege facts sufficient to show that defendants

were deliberately indifferent to any need for accommodations. See Duvall v.

County of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2008) (discussing elements of

an ADA claim, and the required showing of intentional discrimination to state a


                                          2                                    20-35955
claim for damages; the test for intentional discrimination is deliberate

indifference). Contrary to Lloyd’s contention, the medical records he cites did not

require physical therapy or that any exercises be done at night.

      We reject as meritless Lloyd’s contention that defendants violated jail

policies by failing to transfer him.

      AFFIRMED.




                                          3                                     20-35955